Citation Nr: 0432252	
Decision Date: 12/06/04    Archive Date: 12/15/04

DOCKET NO.  03-09 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to permanence of a total disability rating based 
on individual unemployability (TDIU) for the purpose of 
establishing eligibility for Dependents' Educational 
Assistance under Chapter 35, Title 38, of the United States 
Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo



INTRODUCTION

The veteran served on active duty from August 1992 to October 
1997.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Columbia, 
South Carolina, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO, in relevant part, granted a TDIU but 
denied permanency of it - thereby precluding the veteran's 
eligibility for Dependents' Educational Assistance (DEA) 
under the provisions of Chapter 35, Title 38, of the United 
States Code.  

Unfortunately, the Board cannot yet decide this appeal 
because further development of the evidence is needed.  So 
the case is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

As mentioned, in the March 2003 rating decision at issue, the 
veteran was awarded a TDIU, retroactively effective from June 
1, 2002, primarily because of the severity of his service-
connected status post single kidney transplant with history 
of focal segmental glomerulosclerosis.  This condition is 
rated as 60 percent disabling as of June 1, 2002.  He is also 
service connected for asthma - rated 30 percent disabling, 
for an adjustment disorder - rated 10 percent disabling, and 
for thalassemia trait with anemia - rated at the 
noncompensable level (i.e., as 0 percent disabling).

The veteran contends the permanency of his total rating 
should be recognized, thereby establishing the basis of 
entitlement to Dependents' Educational Assistance benefits 
under Chapter 35.  See 38 U.S.C.A. § 3501(a)(1) (West 2002).



Dependents' Educational Assistance may be awarded to the 
dependents of certain veterans under the provisions of 
Chapter 35, Title 38, United States Code if certain statutory 
requirements are met.  Permanency of total disability for 
compensation purposes is governed by 38 C.F.R. §§ 3.340 and 
3.341 (2004).  Permanence is essentially a medical question, 
which requires competent medical evidence, since neither the 
Board nor the RO may exercise its own independent medical 
judgment on such a question.  See Elcyzyn v. Brown, 7 Vet. 
App. 170, 176 (1994); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

A positive determination of permanency may be based on a 
finding that "the probability of permanent improvement under 
treatment is remote," and whether one or all of the veteran's 
service-connected disabilities are "reasonably certain to 
continue throughout the life of the [appellant]."  38 C.F.R. 
§ 3.340(b); see also KL v. Brown, 5 Vet. App. 205, 208 (1993) 
(factors to consider include failure to pursue treatment, and 
whether the disease has been shown to be of longstanding 
duration, actually totally incapacitating, or of such a 
nature as to render the probability of permanent improvement 
remote).  The veteran's age may be considered in determining 
permanence.  38 C.F.R. § 3.340(b).

In the present case, the RO, in its March 2003 decision, 
determined the evidence did not show the veteran had a total 
service-connected disability that was permanent.  However, 
the Board notes that the RO did not obtain a VA medical 
opinion on this issue.  A VA physician's note dated in 
January 2003 indicated the veteran was unable to work due to 
total and permanent disability from his service-connected 
renal condition and service-connected asthma.  The physician 
did not provide a rationale for this opinion.  



In addition, the veteran, in his substantive appeal (VA Form 
9) filed in March 2003 stated that he was receiving 
Supplemental Security Income (SSI) from the Social Security 
Administration (SSA) due to the severity of his service-
connected disabilities.  This comment raises the possibility 
that the SSA may have relevant medical records.  The United 
States Court of Appeals for Veterans Claims (Court) has 
emphasized the need to obtain and consider SSA medical 
records.  See, e.g., Baker v. West, 11 Vet. App. 163,169 
(1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996); 
Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992).

Further, on November 9, 2000, the Veterans Claims Assistance 
Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
became law.  It since has been codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA emphasizes 
the need for VA to obtain records from other Government 
agencies.  38 U.S.C.A. § 5103A (b)(3), (c)(3) (West 2002).  
So under the circumstances presented here, the RO should 
request the veteran's SSA medical records.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Contact the veteran to obtain the 
information necessary to acquire his 
complete clinical records pertaining to 
any treatment for a renal condition, 
asthma, adjustment disorder, and 
thalassemia trait with anemia that are 
not currently on file. 

2.  Also request all documents pertaining 
to an award of SSI benefits from the SSA, 
and specifically request copies of the 
medical records upon which the SSA based 
its decision.



3.  After all available records are 
received pursuant to the development 
requested above, the veteran should be 
scheduled for a comprehensive examination 
of his service-connected disabilities.  
It is imperative that the entire claims 
file, including a complete copy of this 
REMAND, be provided to, and reviewed by, 
the VA physician who is designated to 
examine the veteran.

The examiner must specifically offer an 
opinion as to whether one or all of the 
veteran's service-connected disabilities 
are "reasonably certain to continue 
throughout the life of the [appellant]."  
See 38 C.F.R. § 3.340(b).  A positive 
determination of permanency may be based 
on a finding that "the probability of 
permanent improvement under treatment is 
remote."  Id.  The veteran's age may be 
considered in determining permanence.  
Id.  This determination must also be 
based upon a consideration of the degree 
of impairment due solely to the service- 
connected disabilities.  See 38 C.F.R. § 
3.341.

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.

4.  The RO should then review the 
additional relevant evidence to determine 
whether the veteran is entitled to a 
permanent and total service-connected 
disability rating for Chapter 35 
purposes.  In resolving this matter, the 
RO should consider 38 C.F.R. § 3.340(b); 
KL v. Brown, 5 Vet. App. 205, 208 (1993) 
(factors to consider include failure to 
pursue treatment, and whether the disease 
has been shown to be of longstanding 
duration, actually totally 
incapacitating, or of such a nature as to 
render the probability of permanent 
improvement remote).  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC) and given an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified. 

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




